Name: Commission Regulation (EC) NoÃ 1313/2008 of 19Ã December 2008 amending Regulation (EC) NoÃ 501/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries
 Type: Regulation
 Subject Matter: EU finance;  social affairs;  agricultural activity;  trade policy;  management;  consumption;  cooperation policy;  European Union law;  marketing
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/61 COMMISSION REGULATION (EC) No 1313/2008 of 19 December 2008 amending Regulation (EC) No 501/2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (1), and in particular Articles 4, 5 and 15 thereof, Whereas: (1) As amended by Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine (2), Articles 2 and 3 of Regulation (EC) No 3/2008 provide for information campaigns on the new Community wine designations, responsible drinking patterns and harm linked to irresponsible alcohol consumption. Commission Regulation (EC) No 501/2008 (3) should therefore be amended accordingly. (2) Annex I to Regulation (EC) No 501/2008 lists the themes and products and sets out the guidelines for promotion on the internal market. (3) Annex II to Regulation (EC) No 501/2008 lists the products which may be covered by promotional measures in third countries and the third country markets in which such measures may be carried out. (4) Annex III to Regulation (EC) No 501/2008 sets the indicative annual budgets for the various sectors. (5) In the light of the amendments made to Regulation (EC) No 3/2008, Annexes I, II and III to Regulation (EC) No 501/2008 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EC) No 501/2008 are hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 3, 5.1.2008, p. 1. (2) OJ L 148, 6.6.2008, p. 1. (3) OJ L 147, 6.6.2008, p. 3. ANNEX Annexes I, II and III to Regulation (EC) No 501/2008 are amended as follows: 1. Annex I is amended as follows: (a) In part A. LIST OF THEMES AND PRODUCTS, the 11th indent is replaced by the following:  Wines with a protected designation of origin or a protected geographical indication, wines with an indication of the wine grape variety (b) In part B. GUIDELINES, the guidelines on QUALITY WINES PSR, TABLE WINES WITH A GEOGRAPHICAL INDICATION are replaced by the following: WINES WITH A PROTECTED DESIGNATION OF ORIGIN OR A PROTECTED GEOGRAPHICAL INDICATION, WINES WITH AN INDICATION OF THE WINE GRAPE VARIETY 1. Overview of the situation Wine production is ample while consumption is static or even in decline for certain types of wine, while supply from third countries is on the increase. 2. Goals  To inform consumers about the variety, quality and production conditions of Community wines and the results of scientific studies  To inform consumers about responsible drinking patterns and the risks of alcohol abuse 3. Target groups  Distributors  Consumers, excluding young people and adolescents referred to in Council Recommendation 2001/458/EC (1)  Opinion leaders: journalists, gastronomic experts  Educational establishments in the hotel and catering sector 4. Main messages  Community legislation strictly regulates production, quality indications, labelling and marketing, so guaranteeing for consumers the quality and traceability of the wine on offer  The attraction of being able to choose from a very wide selection of Community wines of different origins  Information on Community wine cultivation and its links with regional and local conditions, customs and tastes  Information on responsible drinking patterns and the harmful effects of alcohol 5. Main channels  Information and public relations measures  Training for distributors and caterers  Contacts with the specialised press  Other channels (Internet site, leaflets and brochures) to guide consumers in their choice  Fairs and exhibitions: stands presenting products of several Member States 6. Duration of the programmes Twelve to 36 months, giving priority to multiannual programmes that set objectives for each phase. 2. In Annex II, the fifth and sixth indents in part A. LIST OF PRODUCTS WHICH MAY BE COVERED BY PROMOTIONAL MEASURES are replaced by the following:  Wines with a protected designation of origin or a protected geographical indication, wines with an indication of the wine grape variety  Spirit drinks with a protected geographical indication. 3. In Annex III, point 11 is replaced by the following: 11. Wines with a protected designation of origin or a protected geographical indication, wines with an indication of the wine grape variety: EUR 12 million. (1) OJ L 161, 16.6.2001, p. 38.